Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks regarding claim rejections under 35 USC 103, have been fully considered, however, are not persuasive in view of an updated search. As discussed in a call with applicant on May12th, the prior art is found to disclose the sequential movement of an imaging device in a longitudinal direction between landmarks along a blood vessel as recited in applicant’s amendments, however, the prior art was not found to disclose informing a user to advance the imaging device to a next landmark in response to a determination that the blood vessel is not obstructed at the current landmark as disclosed in applicants specification. Wherein a determination of obstruction is based on the compressibility of the vessel at the location in which pressure is applied to the blood vessel with the imaging device. Therefore, applicant and examiners agreed to an examiner’s amendment, thereby, placing the application in a position of allowability. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter H. Dykstra on 05/12/2022.  
The examiner’s amendment is supported by applicant’s specification on p. 6, lines 1-8, wherein it discloses “Optionally, the method of diagnosing blood vessel obstruction comprises a step of determining, from the reflected further radiation, whether the user is applying the correct pressure to the patient’s blood vessel and if this is not the case, repeating the pressure informing step prior to determining whether the blood vessel is obstructed” and on p. 13, lines 8-13, wherein it discloses “If the system robustly, i.e. for more than a defined number of frames, identifies the vessel as compressed a positive feedback is given to the user and is instructed to move further ‘down’ to the next landmark until all landmarks have been identified as compressible vessels. If one of the landmarks is not identified as compressible the patient is referred to further examination by an expert.” Therefore, applicant’s invention determines the compressibility of a vessel, in that, this is a direct indication of the presence or absence of an obstruction at the current landmark.

The application has been amended as follows: 

Claim 1 (amended) An apparatus for diagnosing whether a blood vessel is
obstructed, the apparatus comprising:
an interface for communication with an imaging device, the imaging device including a  transmitter and a receiver;
a user interface; and
a processor programmed to
(i) analyze image content using machine learning to identify a plurality of
landmarks along a blood vessel,
(ii) inform a user, via the user interface, where to place the imaging device on a
patient's body,
(iii) instruct the imaging device to transmit radiation from a probe,
(iv) receive reflected radiation information from the imaging device,
(v) interpret the reflected radiation information using a learned algorithm,
(vi) determine from the reflected radiation information whether the imaging
device is located correctly relative to a blood vessel of the patient,
(vii) inform the user, if the imaging device is not located correctly, to reposition
the imaging device and to repeat operations (iii) – (vi) until the imaging
device is correctly located,
(viii) inform the user to move longitudinally along the blood vessel with the
imaging device until a [[first]] landmark of the plurality of landmarks is
identified;
(ix) inform the user to apply pressure to the patient's blood vessel over the [[first]]
landmark using the imaging device,
(x) instruct the imaging device to transmit further radiation,
(xi) receive further reflected radiation information from the imaging device,
(xii) determine from at least the further reflected radiation information whether
the blood vessel is obstructed at the [[first]] landmark;
(xiii) in response to determining from the further reflected radiation that the blood
vessel is not obstructed at the landmark, inform the user to advance the
imaging device to the next landmark of the plurality of landmarks, and
(xiv) repeat operations (ix) – (xiii) one or more times to sequentially
move the imaging device in a longitudinal direction between
corresponding one or more additional landmarks of the plurality of
landmarks along the blood vessel.

Claim 9 (amended) A non-transitory computer-readable medium comprising
instructions that when executed by one or more processors or processing logic of a device having
an imaging probe and a user interface, cause a process to be carried out for diagnosing blood
vessel obstruction, the process comprising:
(i) inform a user, via the user interface, where to place the imaging probe on a patient's
body;
(ii) instruct the probe to transmit radiation from the probe;
(iii) receive reflected radiation information from the probe;
(iv) determine from the reflected radiation information whether the probe is located
correctly relative to a blood vessel of the patient;
(v) inform the user, if the imaging probe is not located correctly, to reposition the
imaging probe and repeat operations (ii) – (iv) until the probe is correctly located;
(vi) inform the user to move longitudinally along the blood vessel with the imaging
device until a [[first]] landmark of a plurality of predetermined landmarks is
identified;
(vii) inform the user to apply pressure to the patient's blood vessel over the [[first]]
landmark using the probe;
(viii) instruct the probe to transmit further radiation;
(ix) receive further reflected radiation information from the probe; [[and]]
(x) determine from at least the further reflected radiation information whether the blood
vessel is obstructed at the [[first]] landmark;
(xi) in response to determining from the further reflected radiation that the blood vessel is
not obstructed at the landmark, inform the user to advance the imaging device to
the next landmark of the plurality of landmarks; and
(xii) repeat operations (vii) – (xi) one or more times to sequentially move the imaging
device in a longitudinal direction between corresponding one or more additional
landmarks of the plurality of predetermined landmarks along the blood vessel.

Claim 10 (amended) A method of diagnosing blood vessel obstruction using an
imaging probe and a computing device in communication with the imaging probe, which
computing device includes a user interface, the method comprising:
(i) informing, using the computing device, a user where to place the imaging probe on a
patient's body;
(ii) transmitting radiation from the probe;
(ii) receiving reflected radiation at the probe;
(iv) determining, using the computing device, from the reflected radiation whether the
imaging probe is located correctly relative to a blood vessel of the patient;
(v) if the imaging probe is not located correctly, informing, using the computing device,
the user to reposition the imaging probe and repeating operations (ii) – (iv) until
the probe is correctly located;
(vi) informing, using the computing device, the user to move longitudinally along a
length of the blood vessel with the imaging device until a [[first]] landmark of a
plurality of predetermined landmarks is identified;
(vii) informing, using the computing device, the user to apply pressure to the patient's
blood vessel over the [[first]] landmark using the probe;
(viii) transmitting further radiation from the probe;
(ix) receiving further reflected radiation at the probe;
(x) determining, using the computing device, from at least the further reflected radiation
whether the blood vessel is obstructed at the [[first]] landmark;
(xi) in response to determining from the further reflected radiation that the blood vessel is
not obstructed at the landmark, inform the user to advance the imaging device to
the next landmark of the plurality of landmarks; and
(xii) repeating operations (vii) – (xi) one or more times to sequentially move the imaging
device in a longitudinal direction between corresponding one or more additional
landmarks of the plurality of predetermined landmarks along the blood vessel.

Claim 15 (amended) A method of diagnosing blood vessel obstruction using the
apparatus of claim 1, the method comprising:
preparing the patient for the diagnosis;
preparing the probe for the diagnosis;
placing the probe on the patient at a location instructed by the apparatus;
moving the probe on the patient as instructed by the apparatus;
compressing the blood vessel of the patient as instructed by the apparatus; and
obtaining from the apparatus an indication as to whether blood vessel obstruction is
suspected.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record neither teaches nor discloses (xi) in response to determining from the further reflected radiation that the blood vessel is not obstructed at the landmark, inform the user to advance the imaging device to the next landmark of the plurality of landmarks in combination with the repetition of steps (vii) – (xii), viii) inform the user to move longitudinally along the blood vessel with the imaging device until a first landmark of the plurality of landmarks is identified; (ix) inform the user to apply pressure to the patient's blood vessel over the first landmark using the imaging device, (x) instruct the imaging device to transmit further radiation, (xi) receive further reflected radiation information from the imaging device, among other structural and/or procedural features recited in independent claims 1 and 9-10 would not have been obvious to those skilled absent impermissible hindsight. 
As concluded from an updated search, the prior art collectively teaches informing a user to advance an imaging device in a longitudinal direction along a blood vessel from an incision entry point to a final destination, however, does not teach the determination of obstruction at each landmark, wherein the user is informed to move to a next landmark in response. Therefore, it would not be obvious to one of ordinary skill in the art in view of the prior art of record to perform the iterative process as claimed in independent claims 1 and 9-10 shown above, wherein after the application of pressure from a probe, the user is then informed to advance the probe to the next landmark in the sequence based on a determination of obstruction from the applied pressure of the probe, in combination with the other features recited in the independent claims.  

Grunwald US-20070016072-A1, (made of record with the Interview Summary dated 5/18/22) teaches in Para [0096], "For example, a green light may indicate blood flow away from the guided vascular access device, meaning that the guided vascular access device is being advanced in the correct or desired direction, e.g., toward the heart in some applications. A red light may indicate blood flow towards the guided vascular access device, meaning that the guided vascular access device is being advanced the wrong way or in a direction away from the heart. A blue light may indicate that a blood flow pattern or other unique signature or aspect has been detected that indicates that the guided vascular access device is in proximity of the desired position within the vasculature. The desired location may be any location within the vasculature where the multi-single beam ultrasound processing techniques and the guided vascular access devices may detect a blood flow pattern or other unique signature, aspect or anatomical landmark." Although Grunwald is shown to teach the advancement of an ultrasound probe to landmarks along a desired direct (as indicated by various colors of light), it does not however, teach the determination of obstructions at each landmark upon which the probe is place. Grunwald also does not teach informing a user of the correct amount of pressure to place upon the blood vessel at the current landmark for the determination of an obstruction), and would have required impermissible hindsight from applicant’s disclosure to arrive at the claimed combination of features.

Bedi US-20190239848-A1 (made of record with the Interview Summary dated 5/18/22) teaches Para [0053], "In this step, the transducer is placed such that the imaging plane sits mostly along the longitudinal axis of the carotid rather than the transverse axis"; (Para [0082], " In another embodiment, the rotation of the oval major or minor axes relative to the normal to the skin line is also calculated to determine whether the image plane is near the longitudinal axis. The system identifies the position of the tagged carotid relative to the middle of the acquisition. Next, the system controls the user interface to guide the user through small incremental movements to obtain the ideal image"; (Para [0168], "The goal is to move the transducer about the carotid such that the cross-section is approximately centered to the linear array and improve the angle of the imaging plane, so it is closer to the ideal transverse plane as determined by the carotid longitudinal axis." Although Bedi teaches the guiding of a user for the correct placement of an ultrasound probe along a carotid longitudinal axis, it does not however, teach the determination of obstructions at each landmark upon which the probe is placed. Bedi also does not teach informing a user of the correct amount of pressure to place upon the blood vessel at the current landmark for the determination of an obstruction).
Therefore, even in combination, the prior art collectively would not have led one of ordinary skill in the art to have informed a user to sequentially advance an ultrasound probe from one landmark to another in the longitudinal direction of a vessel, and then inform the user of the proper amount of pressure to be place at that landmark for the determination of an obstruction, thereby, informing a user to move the probe to a next landmark in response to this determination.

	Additionally, the recited limitations of independent claims 1 and 9-10 are seen in combination to amount to a practical application and significantly more and are not directed to a judicial exception, with respect to subject matter eligibility. The claims recite additional elements of “determine from at least the further reflected radiation information whether the blood vessel is obstructed…”, this in combination with limitations of “transmitting radiation from the probe” and “receiving reflected radiation” are seen to integrate the claims as a whole into a practical application, and therefore, any mental processes encompassed by individual limitations are effectively integrated into a practical application. Additionally, the steps or functions could not be performed absent the probe or imaging device and therefore cannot be executed mentally without a diagnostic apparatus. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793       

/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793